DETAILED ACTION
This office action response to the communication filed on 09/06/2021. 
Claims 1-18, and 20-21 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 26, 2021; February 24, 2022; and June 09, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent Application Publication No. 2020/0022098), (“D1”, hereinafter), in view of NAM et al. (U.S. Patent Application Publication No. 2020/0059879), (“D2”, hereinafter).
As per Claim 1, D1 discloses a method for transmission timing ([see, the control section controls a timing, [0013]), comprising: 
sending, by a second node (i.e., base station), timing control information for controlling data transmission to a third node and/or a first node ([see, e.g., the radio base station can transmit downlink control information that contains pieces of timing information, [0066], and Fig. 2]); 
wherein the timing control information (i.e., timing information can be constituted by N bits, [0065]) is used to control timing alignment of reception timing of uplink data received by the second node transmitted from the third node ([see, e.g. transmission timing with downlink control information, [0068], and Fig. 2]); and 
reception timing of downlink data received by the second node transmitted from the first node ([see, e.g. transmission timing with the user terminals to process DL data and/or the capability information related to UL data transmission, [0069], and Fig. 2]), OR to control timing alignment of transmission timing of downlink data of the second node and transmission timing of uplink data of the second node.  
D1 doesn’t appear to explicitly disclose: wherein the timing control information is used to control timing alignment transmission timing of downlink data and transmission timing of uplink data. 
However, D2 discloses wherein the timing control information is used to control timing alignment transmission timing of downlink data ([see, e.g., the IAB node 150 to align the access link timing 510 with backhaul downlink Rx timing 520, [0081], and Fig. 5]) and transmission timing of uplink data ([see, e.g., the IAB node 150 to align the access link timing 510 with the backhaul uplink Tx timing, [0081], and Fig. 5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 2, D1 and D2 disclose the method according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the second node is an integrated access and backhaul (IAB) node (see, IAB nodes, [0070], and  Fig. 4B), the first node is a father node of the second node (see, parent node 415, [0071], and Fig. 4B), and the third node is a child node of the second node ([see, e.g., child nodes 420, [0071], and Fig. 4B]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 3, D1 and D2 disclose the method according to claim 2, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the timing control information comprises a time offset and the time offset ([see, provide a timing offset, [0074]) is acquired by:
 determining a first transmission delay between the first node and the second node and a second transmission delay between the second node and the third node ([see, e.g., the propagation delay between the parent node 415 and the IAB node 150, [0076-0077], and Fig. 5A]); and calculating the time offset of timing alignment according to the first transmission delay and the second transmission delay ([see, e.g., calculating the timing offset value (T.sub.offset), [0038-0039]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]). 
As per Claim 4, D1 and D2 disclose the method according to claim 3, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the time offset is a difference between two times the second transmission delay and the first transmission delay ([see, e.g., wherein the propagation delay between parent and IAB nodes, calculating the timing offset value (T.sub.offset) based on the downlink-uplink switching latency, [0038-0039, 0087]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]). 
As per Claim 5, D1 and D2 disclose the method according to claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein in response to the timing control information being used to control the timing alignment of the reception timing of the uplink data received by the second node (IAB node) transmitted from the third node (child nodes ) (see, allows for transmission and reception of signals to and from child nodes to IAB node, [0034]), and the reception timing of the downlink data received by the second node transmitted from the first node, controlling the timing alignment of the reception timing of the uplink data received by the second node transmitted from the third node and the reception timing of the downlink data received by the second node transmitted from the first node comprises one of following modes:
timing aligning, through a mode of a timing adjustment command, a reception slot of the second node receiving access link data sent by the third node with a reception slot of the second node receiving backhaul link data sent by the first node at a time unit (see, e.g., wherein the IAB node may align access link timing (slot boundaries) based on the network reference time that may be known or shared by all nodes in the wireless communication system, the IAB node may align the access link timing with the backhaul uplink Tx timing,  [0036]); 
configuring, through a mode of an interface between a centralized unit and a distributed unit or a mode of radio resource control (RRC) signaling, a reception slot of the second node receiving access link data sent by the third node and a reception slot of the second node receiving backhaul link data sent by the first node, and 
timing aligning the reception slot of the second node receiving the access link data sent by the third node with the reception slot of the second node receiving the backhaul link data sent by the first node at a time unit; or 
timing aligning, through a background configuration mode of operation, administration and maintenance (OAM), a reception slot of the second node receiving access link data sent by the third node with a reception slot of the second node receiving backhaul link data sent by the first node at a time unit.
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]). 
As per Claim 6, D1 and D2 disclose the method according to claim 5, and D1 further discloses wherein the time unit is a joint time unit comprising at least one orthogonal frequency division multiplexing (OFDM) symbol or at least one slot ([see, wherein the radio access schemes, OFDMA (orthogonal Frequency Division Multiple Access) can be applied, the frame structure that can be applied to each time interval to subframe (SF), n , SF #n+1, [0064, 0154], and Fig. 2]).
As per Claim 7, D1 and D2 disclose the method according to claim 3, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the time offset is a number of OFDM symbols ([see, e.g., the IAB node may dynamically adjust the timing for access link (e.g., symbol or slot granularity) based on the IAB node operational mode, [0036-0037]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]). 
As per Claim 8, D1 and D2 disclose the method according to claim 7, and D1 appears to be silent to the instant claim, however D2 further discloses in response to the timing control information being used to control the timing alignment of the reception timing of the uplink data received by the second node transmitted from the third node and the reception timing of the downlink data received by the second node transmitted from the first node, 
after calculating the time offset of the timing alignment according to the first transmission delay and the second transmission delay ([see, e.g., wherein the propagation delay between parent and IAB nodes, calculating the timing offset value (T.sub.offset) based on the downlink-uplink switching latency, [0038-0039, 0087]]), 
 further comprising: 
timing advance of reception timing of the second node being at least one OFDM symbol ([see, e.g., the IAB node may dynamically adjust the timing for access link (e.g., symbol or slot granularity) based on the IAB node operational mode, [0036-0037]]); and 
the calculating the time offset of the timing alignment according to the first transmission delay and the second transmission delay ([see, e.g., wherein the propagation delay between parent and IAB nodes, calculating the timing offset value (T.sub.offset) based on the downlink-uplink switching latency, [0038-0039, 0087]]),
comprises: 
determining, according to the first transmission delay and/or the second transmission delay and duration of a OFDM symbol, the number of the OFDM symbols actually needed to be adjusted ([see, e.g., dynamically adjusting the access link timing at the IAB node 150 based on the operational modes of the IAB node 150 and signaling the timing advance value, the timing for access link (e.g., symbol or slot granularity) [0037, 0045]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the timing advance value results improve link efficiency (D2, ¶ [0050]). 
As per Claim 9, D1 and D2 disclose the method according to claim 8, and D1 appears to be silent to the instant claim, however D2 further discloses wherein controlling the timing alignment of the reception timing of the uplink data received by the second node transmitted from the third node and the reception timing of the downlink data received by the second node transmitted from the first node ([see, e.g., the IAB node 150 to align the access link timing 510 with the backhaul uplink Tx timing, and backhaul downlink Rx timing,  [0081], and Fig. 5]) comprises one of following modes: 
adjusting, through a mode of a timing adjustment command ([see, e.g., dynamically adjust the access link timing based on a selected operational mode,  [0081-0082], and Fig. 5]), 
reception timing of access link data sent from the third node received by the second node to be advanced or 
postponed by duration of N OFDM symbols than a timing occasion of the first node sending backhaul link data to the second node, wherein N is greater than or equal to 1 and postponing N OFDM symbols refers to a fixed time unit minus duration corresponding to a number of OFDM symbols to be advanced; 
configuring, through a mode of an interface between a centralized unit and a distributed unit or a mode of RRC signaling ([see, e.g., operational mode of the IAB node 150 that may align access link timing,  [0080-0081], and Fig. 5]),  
reception timing of access link data sent from the third node received by the second node, and 
adjusting the reception timing of the access link data sent from the third node received by the second node to be advanced ([see, e.g., dynamically adjust the access link timing disclosed, [0081-0082], and Fig. 5]), 
 or 
postponed by the duration of N OFDM symbols than a timing occasion of the first node sending backhaul link data to the second node, wherein N is greater than or equal to 1; or 
adjusting, through a background configuration mode of OAM, reception timing of access link data sent from the third node received by the second node to be advanced or postponed by the duration of N OFDM symbols than a timing occasion of the first node sending backhaul link data to the second node, wherein N is greater than or equal to 1. 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the timing advance value results improve link efficiency (D2, ¶ [0050]). 
As per Claim 14, D1 discloses a transmission timing ([see, the control section controls a timing, [0013]), method, comprising: 
receiving, by a third node, timing control information sent by a second node ([see, e.g., the radio base station can transmit downlink control information that contains pieces of timing information, [0066], and Fig. 2]); and 
timing of uplink transmission sent by the third node to the second node with timing of downlink transmission received by the second node from a first node ([see, e.g. transmission timing with the user terminals to process DL data and/or the capability information related to UL data transmission, [0069], and Fig. 2]).
D1 doesn’t appear to explicitly disclose: aligning, according to the timing control information.
However, D2 discloses aligning, according to the timing control information ([see, e.g., the IAB node 150 to align the access link timing 510 with backhaul downlink Rx timing 520 and with the backhaul uplink Tx timing, [0081], and Fig. 5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 15, D1 and D2 disclose the method according to claim 14, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the third node is a child node of the second node ([see, e.g., child nodes 420, [0071], and Fig. 4B]), and the second node is an integrated access and backhaul (IAB) node (see, IAB nodes, [0070], and  Fig. 4B).
the first node is a father node of the second node (see, parent node 415, [0071], and Fig. 4B), and the third node is a child node of the second node 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 16, D1 and D2 disclose the method according to claim 15, and D1 appears to be silent to the instant claim, however D2 further discloses wherein in response to the timing control information being a time unit, aligning, according to the timing control information, the timing of the uplink transmission sent by the third node (i.e., child nodes )  to the second node (i.e., IAB node) with the timing of the downlink transmission received by the second node from the first node (see, allows for transmission and reception of signals to and from child nodes to IAB node, [0034]), comprises one of following modes: 
timing aligning, through a mode of a timing adjustment command and according to a time unit, a reception slot of the second node receiving access link data sent by the third node with a reception slot of the second node receiving backhaul link data sent by the first node ([see, e.g., wherein the IAB node may align access link timing (slot boundaries) based on the network reference time that may be known or shared by all nodes in the wireless communication system, the IAB node may align the access link timing with the backhaul uplink Tx timing,  [0036, 0080-0081], and Fig. 5A-B]); 
configuring, through a mode of an interface between a centralized unit and a distributed unit (DU) or a mode of radio resource control (RRC) signaling, a reception slot of the second node receiving access link data sent by the third node and a reception slot of the second node receiving backhaul link data sent by the first node, and timing aligning, according to a time unit, the reception slot of the second node receiving the access link data sent by the third node with the reception slot of the second node receiving the backhaul link data sent by the first node; or 
timing aligning, through a background configuration mode of operation, administration and maintenance (OAM) and according to a time unit, a reception slot of the second node receiving access link data sent by the third node with a reception slot of the second node receiving backhaul link data sent by the first node.  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]). 
As per Claim 17, D1 and D2 disclose the method according to claim 15, and D1 appears to be silent to the instant claim, however D2 further discloses wherein in response to the timing control information being a number of orthogonal frequency division multiplexing (OFDM) symbols, aligning, according to the timing control information ([see, e.g., the dynamically adjust the timing for access link based on the OFDM (e.g., symbol or slot granularity), [0036-0037]]), 
the timing of the uplink transmission sent by the third node to the second node with the timing of the downlink transmission received by the second node from the first node ([see, e.g., wherein the propagation delay between parent and IAB nodes, calculating the timing offset value (T.sub.offset) based on the downlink-uplink switching latency, [0038-0039, 0087]]), comprises one of following modes: 
adjusting, through a mode of a timing adjustment command, reception timing of access link data sent from the third node received by the second node to be advanced or postponed by the duration of N OFDM symbols than a timing occasion of the first node sending backhaul link data to the second node, wherein N is greater than or equal to 1 and postponing N OFDM symbols refers to a fixed time unit minus duration corresponding to a number of OFDM symbols to be advanced; 
configuring, through a mode of an interface between a centralized unit and a distributed unit or a mode of RRC signaling ([see, e.g., operational mode of the IAB node 150 that may align access link timing,  [0080-0081], and Fig. 5]), 
reception timing of access link data sent from the third node received by the second node, and adjusting the reception timing of the access link data sent from the third node received by the second node to be advanced or postponed by the duration of N OFDM symbols than a timing occasion of the first node sending backhaul link data to the second node, wherein N is greater than or equal to 1; or 
adjusting, through a background configuration mode of OAM, reception timing of access link data sent from the third node received by the second node to be advanced ([see, e.g., dynamically adjust the access link timing disclosed, [0081-0082], and Fig. 5]),  or postponed by the duration of N OFDM symbols than a timing occasion of the first node sending backhaul link data to the second node, wherein N is greater than or equal to 1.  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the timing advance value results improve link efficiency (D2, ¶ [0050]). 

As per Claim 18, D1 discloses a device for transmission timing ([see, the control section controls a timing, [0013]), comprising: 
a first timing control module, which is configured to send timing control information for controlling data transmission to a third node and/or a first node ([see, e.g., the radio base station can transmit downlink control information that contains pieces of timing information, [0066], and Fig. 2]); 
wherein the timing control information (i.e., timing information can be constituted by N bits, [0065]) is used to control timing alignment of reception timing of uplink data received by the second node transmitted from the third node ([see, e.g. transmission timing with downlink control information, [0068], and Fig. 2]); and reception timing of downlink data received by the second node transmitted from the first node ([see, e.g. transmission timing with the user terminals to process DL data and/or the capability information related to UL data transmission, [0069], and Fig. 2]), or 
to control timing alignment of transmission timing of downlink data of the second node and transmission timing of uplink data of the second node. 
D1 doesn’t appear to explicitly disclose: wherein the timing control information is used to control timing alignment transmission timing of downlink data and transmission timing of uplink data. 
However, D2 discloses wherein the timing control information is used to control timing alignment transmission timing of downlink data ([see, e.g., the IAB node 150 to align the access link timing 510 with backhaul downlink Rx timing 520, [0081], and Fig. 5]) and transmission timing of uplink data ([see, e.g., the IAB node 150 to align the access link timing 510 with the backhaul uplink Tx timing, [0081], and Fig. 5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 20, D1 discloses a base station ([see, a radio base station, [0199], and Fig. 15]), comprising 
a processor ([see, processing section 105, [0202], and Fig. 11]), 
a memory, a communication unit and a communication bus ([see, a memory 1002, [0202], and Fig. 11]); 
wherein the communication bus is configured to implement radio communication connection between the processor, the communication unit and the memory ([see, a memory 1002, [0202], and Fig. 11]); 
the processor is configured to execute one or more programs stored in the memory to implement the method of claim 1 (see, rejection claim 1]).  
D1 doesn’t appear to explicitly disclose: wherein the timing control information is used to control timing alignment transmission timing of downlink data and transmission timing of uplink data. 
However, D2 discloses wherein the timing control information is used to control timing alignment transmission timing of downlink data ([see, e.g., the IAB node 150 to align the access link timing 510 with backhaul downlink Rx timing 520, [0081], and Fig. 5]) and transmission timing of uplink data ([see, e.g., the IAB node 150 to align the access link timing 510 with the backhaul uplink Tx timing, [0081], and Fig. 5]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 21, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 20 that has been rejected above.  Applicant attention is directed to the rejection of claim 20.  Claim 21 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 20.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent Application Publication No. 2020/0022098), (“D1”, hereinafter), in view of NAM et al. (U.S. Patent Application Publication No. 2020/0059879), (“D2”, hereinafter), and further in view of Tsai et al. (U.S. Patent Application Publication No. 2019/0394084), (“D3”, hereinafter). 
As per Claim 10, D1 and D2 disclose the method according to claim 1, and D1 further discloses before sending, by the second node, the timing control information for controlling the data transmission to the third node ([see, e.g., the radio base station can transmit downlink control information that contains pieces of timing information, [0066], and Fig. 2]), further comprising: 
detecting whether communication access between the second node and the third node is initial access communication ([see, e.g., wherein the initial access procedures, communication quality between user terminals (UE (User Equipment)) and radio base stations (eNode B (eNode B)),  [0071], and Fig. 2]); 
D1 doesn’t appear to explicitly disclose: wherein in response to the communication access between the second node and the third node being the initial access communication, the second node issues, through a system information broadcasting mode, the timing control information and a signal format for the initial access to the third node.  
However, D3 discloses wherein in response to the communication access between the second node and the third node being the initial access communication, the second node issues, through a system information broadcasting mode, the timing control information and a signal format for the initial access to the third node (see, e.g., In step S1803, in response to the blockage condition having been detected, the first serving IAB node would receive from the child IAB node a second serving IAB request (see, [0088]), the child IAB node may collect information including signal strengths, loading information from neighbor IAB nodes via a broadcasting system information message, [0092]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the timing advance value results improve the network performance that benefit to robust mechanism for implementing network adaptation by an IAB node (D3, ¶ [0011]). 
As per Claim 11, D1, D2, and D3 discloses the method according to claim 10, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the timing control information comprises: 
a time offset of a fixed value or 
a data format selection strategy for adjusting the third node to transmit an uplink access signal ([see, e.g., timing offset values to the one or more child nodes to synchronize communication between the IAB node 150 and the one or more child nodes, [0045], and Fig. 1]); and 
controlling the timing alignment of the reception timing of the uplink data received by the second node transmitted from the third node ([see, e.g., the IAB node 150 to align the access link timing 510 with the backhaul uplink Tx timing, [0081], and Fig. 5]) and the reception timing of the downlink data received by the second node transmitted from the first node ([see, e.g., the IAB node 150 to align the access link timing 510 with backhaul downlink Rx timing 520, [0081], and Fig. 5]) comprising: 
adjusting, according to the time offset ([see, e.g., wherein adjusts the access link timing, the IAB node may align the access link timing with the backhaul uplink Tx timing, in addition, the IAB node may further provide a timing offset value (T.sub.offset) that may affect the T.sub.TA value that dynamically adjusting the timing, [0036, 0038], and Fig. 1]) or the data format selection strategy, 
data sent by the third node into a reception window where the second node receives data from the first node ([see, e.g., data to travel from the IAB node to the child node and back), [0038], and Fig. 1]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).
As per Claim 12, D1, D2, and D3 discloses the method according to claim 11, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the data format selection strategy for adjusting the third node comprises: 
increasing duration of a cyclic prefix of data of the second node; or
 adding a guard interval before a cyclic prefix of data of the second node ([see, e.g., a timing diagram 700 of inclusion of guard periods by an IAB node, [0088], and Fig. 7]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide timing control information results improve link efficiency (D2, ¶ [0050]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent Application Publication No. 2020/0022098), (“D1”, hereinafter), in view of NAM et al. (U.S. Patent Application Publication No. 2020/0059879), (“D2”, hereinafter), and further in view of Islam et al. (U.S. Patent Application Publication No. 2020/0015316), (“D4”, hereinafter). 
As per Claim 13, D1 and D2 disclose the method according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses in response to controlling the timing alignment of the transmission timing of downlink data of the second node and the transmission timing of uplink data of the second node ([see, e.g., the IAB node 150 to align the access link timing 510 with backhaul downlink Rx timing 520 and the backhaul uplink Tx timing, [0081], and Fig. 5]), further comprising: 
determining a number of OFDM symbols to be advanced at a timing occasion of the uplink data transmission according to a first transmission delay and a timing occasion of the transmission timing of downlink data of the second node; and 
adjusting the timing occasion of the uplink data transmission according to the number of the OFDM symbols to be advanced.  
D1 doesn’t appear to explicitly disclose: sending, by the second node (IAB node), a request to the first node for timing aligning uplink data transmission with downlink data transmission; and receiving a response message feedback by the first node according to the request.
However, D4 discloses sending, by the second node (IAB node), a request to the first node for timing aligning uplink data transmission with downlink data transmission ([see, e.g., determines that the node making the request is a child IAB-node 204, it can provide initial TA command for its DL TX timing, [0073], and Fig. 9]); 
receiving a response message feedback by the first node according to the request ([see, e.g., an indication of a UL Tx TA can be transmitted to a downstream node for transmitting UL transmissions, wherein the DL Tx TA and UL Tx TA, the total amount of bits allocated for timing adjustment in MAC-CE can be split into changing timing of uplink transmission and downlink transmission, [0073, 0081], and Fig. 9]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide resources are used for access network communications results improve multiple-access systems capable of supporting communication with multiple users by sharing the available system resources (D4, ¶ [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     


/KHALED M KASSIM/Primary Examiner, Art Unit 2468